DETAILED ACTION
The Examiner acknowledges the amendments received 12 January 2022. Claims 1-17 are cancelled; new claims 38-39 are entered; claims 18-39 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
In view of the amendments received 12 January 2022, the Examiner withdraws the requirement for Election/Restriction between claims 18-24, 25-30 and 31-37.
However, newly submitted claim 39 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 18-38) and II (claim 39) are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as providing a filtered, smoothed DC signal to the electrodes. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 39 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12 January 2022, with respect to the rejection(s) of claim(s) 18 under Gillbe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gillbe.

Specification
The amendment filed 12 January 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: “The implantable device 110 includes a path allowing power to be transferred between an energy acquisition device and an electrode (e.g., electrode 114 or electrode 116), the path including only power transmissive elements. As used herein, a "power transmissive .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-20, 22. 24-26, 28, 30 and 38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gillbe (U.S. 2009/0326611). Gillbe discloses (par. 0036, 0143 and 0150; Figures 18-19) an implantable device, the implantable device comprising: an energy acquisition device configured to wirelessly receive an excitation  by the excitation signal; and a rectifier connected to the energy acquisition device and configured to rectify an AC electric current, received from the energy acquisition device, to a DC electric current.
Regarding claim 19, Gillbe discloses (par. 0037) an exciter configured to radiate the excitation signal as a pulse width modulated excitation signal to the energy acquisition device.
Regarding claim 20, Gillbe discloses (par. 0143; 08) a voltage-limiting device, directly connected to the rectifier, wherein the rectifier is directly connected to the energy acquisition device, and wherein the electrode is directly connected to the voltage-limiting device.
Regarding claim 22, Gillbe discloses (par. 0043) a pulse of the pulse width modulated excitation signal has an amplitude sufficient to cause the implantable device to operate in a voltage saturation mode (power limited signal is delivered to the patient, regardless of the amplitude of the signal).
Regarding claim 24, Gillbe discloses (par. 0149) the energy acquisition device is configured to convert the excitation signal into the AC electric current, and wherein the electrode is configured to deliver at least a portion of the DC electric current converted from the excitation signal to the tissue.
Regarding claim 25, Gillbe discloses (par. 0149 and 0152) that the system is maximized for compactness. Furthermore, since the size of the lumen is not specified, the Examiner considers the system of Gillbe to be capable of fitting within a hypodermic needle.
Regarding claim 26, Gillbe discloses (par. 0037) an exciter configured to radiate the excitation signal as a pulse width modulated excitation signal to the energy acquisition device.
Regarding claim 28, Gillbe discloses (par. 0143; 08) a voltage-limiting device configured to limit an amount of energy delivered to the tissue.
Regarding claim 30, Gillbe discloses (Figures 18-19) the electrode is a first electrode, the implantable device further comprises a second electrode configured to deliver an electric current to the tissue, the first electrode is at a first end of the implantable device, and the second electrode is at a second end of the implantable device.
Regarding claim 38, Gillbe discloses (par. 0036, 0143 and 0150; Figures 18-19) the implantable device is configured so that power received at the energy acquisition device from the excitation signal is provided immediately to the electrode.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 21, 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillbe (U.S. 2009/0326611). Regarding claims 21 and 29, Gillbe discloses the claimed invention but does not disclose expressly the Schottky diode. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the rectifier as taught by Gillbe, with the Schottky diode, because the applicant has not disclosed the Schottky diode provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the rectifier as taught by Gillbe, because Gillbe’s system is able to control the current delivered to the tissue, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Gillbe’s system to obtain the invention as specified in the claim.
Regarding claim 27, Gillbe discloses the claimed invention except for the implantable device has a length of at least 1 cm and at most 2 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a device of this size, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillbe (U.S. 2009/0326611) in view of Donofrio (U.S. 2010/0114258; now U.S. 8,560,060). Gillbe discloses the claimed invention except for the energy acquisition device includes a device selected from the group consisting of piezoelectric elements, .
Donofrio and Gillbe both disclose implantable systems for delivering current to a patient using an electrode. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gillbe’s wireless excitation current with Donofrio’s piezoelectric device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gillbe (U.S. 2009/0326611) in view of Mueller et al (U.S. 6,047,214). Gillbe discloses the claimed invention except for the implantable device is configured, upon receipt of an excitation signal having power in a first harmonic, to re-radiate a portion of the received excitation signal in a re-radiated signal having power in an nth harmonic, n being an integer greater than 1. Mueller, however, discloses (col. 8, line 65-col. 9, line .
Both Mueller and Gillbe disclose systems for communicating between implanted and external components. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gillbe’s stimulation excitation signal with Mueller’s multiple harmonic signal transmission in order to provide a clear signal from the external components to the internal components.
Regarding claim 32, Gillbe discloses (par. 0037) an exciter configured to radiate the excitation signal to the energy acquisition device.
Regarding claim 33, Gillbe discloses (par. 0037) the excitation signal is a pulse width modulated excitation signal.
Regarding claim 34, Mueller discloses (col. 8, line 65-col. 9, line 36) a receiver configured to detect the nth harmonic of the re-radiated signal.
Regarding claim 35, Mueller discloses (col. 8, line 65-col. 9, line 36) the nth harmonic is the second harmonic.
Regarding claim 36, Mueller discloses (col. 8, line 65-col. 9, line 36) radiating, by the exciter, an excitation signal to the energy acquisition device; detecting, by the receiver, the nth harmonic of the re-radiated signal; and increasing the power of the excitation signal until an amplitude of the detected nth harmonic no longer increases.
Regarding claim 37, Gillbe and Mueller disclose the claimed invention but does not disclose expressly the Schottky diode. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the rectifier as taught by Gillbe, with the Schottky diode, because the applicant has not disclosed the Schottky .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792